                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


AARON E. YOUNG,

                 Plaintiff,

                                                        Civil Action 2:16-cv-250
                                                        Judge Edmund A. Sargus, Jr.
       v.                                               Chief Magistrate Judge Elizabeth P. Deavers


NICHOLAS HOOKS,

                 Defendant.

                                     OPINION AND ORDER

       This matter is before the Court for consideration of Plaintiff’s Motion to Compel (ECF

No. 58), Defendant’s Opposition (ECF No. 61), and Plaintiff’s Reply (ECF No. 62). The Court

also considers Plaintiff’s Motion for the Court to Direct the United States Marshal to Serve

Subpoena (ECF No. 63) and Defendant’s Response in Opposition (ECF No. 64).1 For the

reasons that follow, Plaintiff’s Motion to Compel (ECF No. 58) and Motion for the Court to

Direct the United States Marshal to Serve Subpoena (ECF No. 63) are DENIED.

                                                  I.

A.     Factual Allegations

       On April 15, 2016, the Court granted Plaintiff Aaron E. Young, a state inmate proceeding

without the assistance of counsel, leave to proceed in forma pauperis in this action. (ECF No.

4.) Shortly thereafter, Plaintiff filed an Amended Complaint under 42 U.S.C. § 1983, alleging

that Defendant Nicholas Hooks, a corrections officer, violated Plaintiff’s rights under the First



       1
           Plaintiff has not filed a reply memorandum in support of this Motion.
and Eighth Amendments to the United States Constitution when Defendant conducted a search

of Plaintiff’s cell. (ECF No. 9 (the “Amended Complaint” or “Am. Compl.”).) Plaintiff

specifically alleges as follows:

       5. Young stood outside of his cell with another correctional officer while Hooks
       searched the cell. Young and the correctional officer were engaged in a
       conversation about Young’s job. Young informed the correctional officer that the
       only problem about his job that he was dissatisfied with was that his cell was being
       searched almost everyday (Prison staff whenever they were in unit A-4 [Plaintiff’s
       unit], and was showing a newly hired staff on how to conduct a cell search, they
       would use Young’s cell).

       6. After hearing Young make the statement to the correctional officer, Hooks stated
       to Young: “If you don’t like your cell being searched don’t f --king come to jail.
       Now, get the f --k away from the cell!”

       7. Young complied, and moved on the other side of the range, at least thirty (30)
       feet from his cell. However, Young still had a clear view of the inside of the cell.

        8. Hooks came to the cell door and yelled, “Get the f--k away from the cell!”

       9. Young, again complied, then went to the correctional officer podium to report
       to the block officer that Hooks was not following proper cell search procedure
       because he was throwing all of his property on the cell floor. Young further
       questioned was he permitted to be present while his cell was being searched.

       10. When Young noticed Hooks walking towards the podium, he walked away[.]

       11. Hooks yelled to Young: “Motherf--ker, where are you going? Bring your ass
       here, now!”

       12. Once Young was back at the podium, he and Hooks engaged in a conversation.

       13. Hooks asked Young did he want to fight him?

       14. Young, acting in a non-combative manner, informed Hooks that he did not
       want to fight him.

       15. Hooks stated to Young: “Shut your motherf--king mouth, bitch!” Hooks
       repeated said statement again after Young politely asked him not to disrespect him.

       16. Hooks gave Young a direct order to get on the wall.




                                                2
       17. Young immediately complied with the order. He went and placed his hands
       on the window bars, spreading his legs further than shoulder length.

       18. Instead of giving Young a direct order to spread his legs wider, Hooks began
       to viciously kick Young’s ankles, causing Young to almost fall. Hooks then states
       to Young: “I am not going to take you to [segregation] but I will take you in your
       cell and beat your ass. The last inmate I put my hands on ended up in F.M.C.
       (Franklin Medical Center). I don’t give a f-ck about sh-t because my daddy is the
       warden at Ross (Correctional Institution) and I won’t get in to any trouble.”

       19. Due to Young being kicked in his ankles, his ankles became swollen and soar
       [sic], resulting in him having to limp.

       20. When Young returned to his cell, he found all of his property scattered on the
       floor. He also discovered that the top on his prayer oil bottle was off and that the
       oil had been poured out.

(Am. Compl. at ¶¶ 5–20.) Plaintiff, a Muslim who is required to wear prayer oil during five

daily prayers, alleges that Defendant used excessive force in violation of Plaintiff’s rights under

the Eighth Amendment when kicking Plaintiff in the ankles and that Defendant violated

Plaintiff’s rights under the First Amendment by pouring out his prayer oil. (Id. at ¶¶ 23–24.)

B.     Procedural History

       After this Court dismissed Plaintiff’s claims (ECF No. 25), Plaintiff appealed. (ECF Nos.

27, 33.) On September 5, 2018, the United States Court of Appeals for the Sixth Circuit

affirmed this Court’s dismissal of Plaintiff’s free exercise claim but vacated its dismissal of

Plaintiff’s excessive force claim and remanded for further proceedings on that claim. (ECF No.

35 (concluding that Plaintiff did not sufficiently allege that Defendant substantially burdened his

religious beliefs because Plaintiff alleged Defendant poured out his prayer oil on only a single

occasion).) Following remand, Defendant moved to dismiss Plaintiff’s excessive force claim

pursuant to Federal Rule of Civil Procedure 12(b)(6) (ECF No. 38), which this Court denied.

(ECF Nos. 54, 55.)




                                                 3
       Thereafter, the Court issued a case schedule, requiring, inter alia, that all discovery be

completed by January 16, 2020, and that dispositive motions be filed by April 16, 2020. (ECF

No. 57.) On November 12, 2019, Plaintiff filed a Motion to Compel Discovery (ECF No. 58),

which Defendant opposes (ECF No. 61), and Plaintiff has filed a Reply (ECF No. 62). On

December 20, 2019, Plaintiff filed a Motion for the Court to Direct the United States Marshal to

Serve Subpoena (ECF No. 63), which Defendant opposes (ECF No. 64). Plaintiff did not file a

reply memorandum. These matters are now ripe for resolution.

                                                 II.

       “District courts have broad discretion over docket control and the discovery process.”

Pittman v. Experian Info. Sol., Inc., 901 F.3d 619, 642 (6th Cir. 2018) (citations omitted). “‘It is

well established that the scope of discovery is within the sound discretion of the trial court.’” Id.

(quoting Lavado v. Keohane, 992 F.2d 601, 604 (6th Cir. 1993)). “‘The scope of discovery

under the Federal Rules of Civil Procedure is traditionally quite broad.’” Loyd v. Saint Joseph

Mercy Oakland, 766 F.3d 580, 593 (6th Cir. 2014) (quoting Lewis v. ACB Bus. Serv., Inc., 135

F.3d 389, 402 (6th Cir. 1998)). Federal Rule of Civil Procedure 26(b) identifies the acceptable

scope of discovery:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party’s claim or defense and proportional to the needs of the case, considering
       the importance of the issues at stake in the action, the amount in controversy, the
       parties’ relative access to relevant information, the parties’ resources, the
       importance of the discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1); see also Fed. R. Civ. P. 33(a)(2) (“An interrogatory may relate to any

matter that may be inquired into under Rule 26(b).”), 34(a) (“A party may serve on any other

party a request within the scope of Rule 26(b)[.]”). In short, “a plaintiff should have access to

information necessary to establish her claim, but [] a plaintiff may not be permitted to ‘go

                                                  4
fishing’; the trial court retains discretion.” Anwar v. Dow Chem. Co., 876 F.3d 841, 854 (6th

Cir. 2017) (citing Surles ex rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir.

2007)); see also Superior Prod. P’ship v. Gordon Auto Body Parts Co., Ltd., 784 F.3d 311, 320–

21 (6th Cir. 2015) (“In sum, ‘[a]lthough a plaintiff should not be denied access to information

necessary to establish her claim, neither may a plaintiff be permitted to ‘go fishing’ and a trial

court retains discretion to determine that a discovery request is too broad and oppressive.’”

(quoting Surles ex rel. Johnson, 474 F.3d at 305)).

       “[T]he movant bears the initial burden of showing that the information is sought is

relevant.” Prado v. Thomas, No. 3:16-cv-306, 2017 WL 5151377, at *1 (S.D. Ohio Oct. 19,

2017) (citing Gruenbaum v. Werner, 270 F.R.D. 298, 302 (S.D. Ohio 2010)). If the movant

makes this showing, “then the burden shifts to the non-movant to show that to produce the

information would be unduly burdensome.” Id. (citing O’Malley v. NaphCare, Inc., 311 F.R.D.

461, 463 (S.D. Ohio 2015)); see also Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015

amendment (stating that a party claiming undue burden or expense “ordinarily has far better

information—perhaps the only information—with respect to that part of the determination” and

that a “party claiming that a request is important to resolve the issues should be able to explain

the ways in which the underlying information bears on the issues as that party understands

them”).

       Finally, a party moving for an order compelling discovery must “include a certification

that the movant has in good faith conferred or attempted to confer with the person or party

failing to make disclosure or discovery in an effort to obtain it without court action.” Fed. R.

Civ. P. 37(a); see also S.D. Ohio Civ. R. 37.1 (“[M]otions . . . relating to discovery shall not be

filed in this Court . . . unless the parties have first exhausted among themselves all extrajudicial



                                                  5
means for resolving the differences.”). Here, Plaintiff includes a certification, representing that

he attempted to confer with Defendant’s counsel prior to filing the Motion to Compel. (ECF No.

58 at PAGEID # 259 (referring to Exhibit 5 (copy of correspondence), attached thereto at

PAGEID #284).) The Court is satisfied that Plaintiff satisfies this prerequisite.

                                                III.

       Plaintiff seeks an order compelling discovery from Defendant. (ECF No. 58.) In

response, Defendant first argues that this Court should deny the Motion to Compel because

Plaintiff does not state what remedy he seeks and, therefore, has violated Civil Local Rule

7.2(a)(1) by failing to adequately support the grounds for his Motion. (ECF No. 61 at 1–2.)

Construing Plaintiff’s Motion (ECF No. 58) and Reply (ECF No. 62) liberally, see Garrett v.

Belmont Cnty. Sheriff’s Dep’t, No. 08-3978, 2010 WL 1252923, at *2 (6th Cir. April 1, 2010)

(quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)), the Court understands that Plaintiff seeks

an order compelling supplemental responses to several interrogatories and requests for

production of documents. Considering this standard and based on the present record, the Court

finds that Plaintiff’s Motion is sufficiently supported. Defendant’s argument to deny the Motion

to Compel on this basis is therefore not well taken.

       The Court now considers in turn each disputed discovery request that Plaintiff identifies

in his Motion to Compel.

A.     Interrogatory Nos. 3, 4, and 5

       Plaintiff’s First Set of Interrogatories Nos. 3, 4, and 5 seek information related to

Defendant’s knowledge of and access to ODRC’s policies. Specifically, these interrogatories

and Defendant’s answers are as follow:

       3. As a correctional officer for ODRC do or did you have a duty to know all of
       ODRC’s policies?

                                                 6
       Objection: Vague and overbroad; Undue Burden; Ambiguous. Subject to and
       without waiving these specific objections and the general objections,
       Defendants answer as follows:

       Response: All ORDC Corrections Officers are trained on the policies and
       procedures of ODRC, and have a duty to know where to locate and review
       applicable policies if necessary. To the extent Plaintiff asks otherwise,
       Defendants object because information being sought will lead to annoyance,
       embarrassment, oppression, and / or an undue burden. FRCP 26(C).

       4. On March 22, 2015, did you know all of ODRC’s Policies?

       Objection: Vague and overbroad; Ambiguous. Subject to and without waiving
       these specific objections and the general objections, Defendants answer as
       follows:

       Response: All ORDC Corrections Officers are trained on the policies and
       procedures of ODRC. To the extent Plaintiff asks otherwise, Defendants object
       because information being sought will lead to annoyance, embarrassment,
       oppression, and / or an undue burden. FRCP 26(C).

       5. On march [sic] 22, 2015, did you have access to ODRC’s Policies?

       Objection: Vague and overbroad; Ambiguous. Subject to and without waiving
       these specific objections and the general objections, Defendants answer as
       follows:

       Response: All ORDC Corrections Officers are trained on the policies and
       procedures of ODRC. Those policies are always publicly available on the
       ODRC website. To the extent Plaintiff asks otherwise, Defendants object
       because information being sought will lead to annoyance, embarrassment,
       oppression, and / or an undue burden. FRCP 26(C).

(ECF No. 58 at PAGEID ## 263–64 (emphasis in the original).)

       Plaintiff contends that Defendant’s responses are evasive and that Defendant should have

responded with “a simple ‘Yes’ or ‘No.’” (ECF No. 58 at PAGEID # 258; ECF No. 62 at

PAGEID # 296.) Plaintiff argues that the requested information is relevant “to determine

whether or not [Defendant] Hooks knew ODRC’s Policies prior to using the excessive force” on




                                               7
Plaintiff and that the requested information “may lead to potential information favorable to”

Plaintiff’s case. (Id.)

        Plaintiff’s arguments are not well taken. The Court finds Defendant’s answers as

presently formulated sufficiently responsive. Accordingly, as it relates to Plaintiff’s First Set of

Interrogatories Nos. 3, 4, and 5, the Motion to Compel (ECF No. 58) is DENIED.

B.      Interrogatory No. 6

        Plaintiff’s First Set of Interrogatories No. 6 and Defendant’s answer are as follow:

        6. What is the record retention schedule for video footage captured on one of
        ODRC’s cameras that is part of a use-of-force investigation or is being litigated as
        fully set forth in ODRC Policy 09-INV-01 (D)(10)(a)&(b)?

        Objection: Vague; ambiguous; overly broad; unduly burdensome; unlimited
        in time, scope and subject; form; relevance; asked and answered. Subject to
        and without waiving these specific objections and the general objections,
        Defendants answer as follows:

        Response: This is not a proper interrogatory for the party. Fed. R. Civ. P.
        33(a)(l), a party may propound interrogatories to “any other party” however
        no named party is responsible for records retention. Defendant is not
        responsible for overseeing the records retention of stored video footage.
        Furthermore, Plaintiff sites [sic] to the requested information.

(ECF No. 58 at PAGEID # 264 (emphasis in the original).)

        Plaintiff contends that this information “is relevant to determine whether or not

[Defendant] Hooks and ODRC intentionally destroyed evidence by not complying with ODRC

record retention schedule. Hooks has already stated that the video footage of the incident no

longer exist[s].” (ECF No. 58 at PAGEID # 258; ECF No. 62 at PAGEID # 296.) While

Defendant responded that he is not the party responsible for records retention, he later

represented to the Court in his response to Plaintiff’s Motion for the Court to Direct the United

States Marshal to Serve Subpoena that he obtained and sent a copy of the records retention

policy to Plaintiff on December 20, 2019. (ECF No. 64 at 1.) Plaintiff has not filed a reply

                                                  8
memorandum addressing this matter. Therefore, based on the present record, this matter appears

resolved. Accordingly, as it relates to Interrogatory No. 6, the Motion to Compel (ECF No. 58)

and Motion for the Court to Direct the United States Marshal to Serve Subpoena (ECF No. 63)

are DENIED AS MOOT.

C.     Interrogatory Nos. 7 and 8

       Plaintiff’s First Set of Interrogatories Nos. 7 and 8 seek information related to

Defendant’s training. Specifically, these interrogatories and Defendant’s answers are as follow:

       7. When you went through your training at the CTA, were you trained to kick an
       inmate, who you had full control of, legs apart when frisking the inmate?

       Objection: Vague; ambiguous; overly broad; unduly burdensome; unlimited
       in time, scope and subject; oppressive; compound; form. Defendants object
       because information being sought will lead to annoyance, embarrassment,
       oppression, and / or an undue burden. FRCP 26(c). Defendants object that
       the information is not relevant, and the request is not reasonably calculated to
       lead to the discovery of admissible evidence. Without waiving these objections
       or any general objections or reservations, Defendants respond as follows:

       Response: All ORDC Corrections Officers are trained on the policies and
       procedures of ODRC. Those policies are always publicly available on the
       ODRC website. To the extent Plaintiff asks otherwise, Defendants object
       because information being sought will lead to annoyance, embarrassment,
       oppression, and / or an undue burden. FRCP 26(C).

       8. Have you ever received training by ODRC and was taught to kick an inmate,
       who you had full control of, legs apart when frisking the inmate?

       Objection: Vague; ambiguous; overly broad; unduly burdensome; unlimited
       in time, scope and subject; oppressive; compound. Defendants object because
       information being sought will lead to annoyance, embarrassment, oppression,
       and / or an undue burden. FRCP 26(c). Defendants object that the information
       is not relevant, and the request. is not reasonably calculated to lead to the
       discovery of admissible evidence. Without waiving these objections or any
       general objections or reservations, Defendants respond as follows:

       Response: All ORDC Corrections Officers are trained on the policies and
       procedures of ODRC. Those policies are always publicly available on the
       ODRC website. To the extent Plaintiff asks otherwise, Defendants object



                                                 9
       because information being sought will lead to annoyance, embarrassment,
       oppression and / or an undue burden. FRCP 26(C).

(ECF No. 58 at PAGEID ## 264–65 (emphasis in the original).)

       Plaintiff contends that these answers are evasive and that the interrogatories “are relevant

to determine whether or not [Defendant] Hooks was trained to kick an inmate who he had full

control of while frisking the inmate, or was Hooks acting outside of his job scope.” (ECF No. 58

at PAGEID # 259; ECF No. 62 at PAGEID # 297.) Plaintiff further argues that the requested

information “may lead to potential information favorable” to his case. (Id.)

       Plaintiff’s arguments are not well taken. The Court finds Defendant’s answers as

presently formulated sufficiently responsive. Accordingly, as it relates to Plaintiff’s First Set of

Interrogatories Nos. 7 and 8, the Motion to Compel (ECF No. 58) is DENIED.

D.     Interrogatory No. 10 and Request for Production (“RFP”) No. 1

       Plaintiff’s First Set of Interrogatories No. 10 and RFP No. 1 seek information related to

Defendant’s discipline, if any, while employed at ODRC. Specifically, these interrogatories and

Defendant’s answers are as follow:

       10. Have you ever faced on-the-job-discipline while· being employed by ODRC,
       and if your answer is “Yes” explain what you were disciplined for?

       Objection: Seeks confidential information; Lack of relevance; Vague;
       ambiguous; overly broad; unduly burdensome; unlimited in time, scope and
       subject; oppressive; compound. Defendants object because information being
       sought will lead to annoyance, embarrassment, oppression, and / or an undue
       burden. FRCP 26(c). Defendants object that the information is not relevant,
       and the request is not reasonably calculated to lead to the discovery of
       admissible evidence. Without waiving these objections or any general
       objections or reservations, Defendants respond as follows:

       Response: Plaintiff is seeking confidential personal information of Defendant
       ODRC Corrections Officer. The release of these confidential records to
       incarcerated individuals raises security concerns.

(ECF No. 58 at PAGEID # 266 (emphasis in the original).)

                                                 10
       1. Produce all documents pertaining to any work discipline you received while
       being employed by ODRC.

       Objection: Seeks confidential information; Lack of relevance; Vague;
       ambiguous; overly broad; unduly burdensome; unlimited in time, scope and
       subject; oppressive. Defendants object because information being sought will
       lead to annoyance, embarrassment, oppression, and / or an undue burden.
       FRCP 26(c). Defendants object that -the information is not relevant, and the
       request is not reasonably calculated to lead to the discovery of admissible
       evidence. Without waiving these objections or any general objections or
       reservations, Defendants respond as follows:

       Response: Plaintiff is seeking confidential personal information of Defendant
       ODRC Corrections Officer. The release of these confidential records to
       incarcerated individuals raises security concerns.

(ECF No. 58 at PAGEID # 272 (emphasis in the original).)

       Plaintiff contends that Defendant’s responses are misleading because the requested

information is not confidential and is a public record. (ECF No. 58 at PAGEID # 259; ECF No.

62 at PAGEID # 297.) Plaintiff further argues that this information “is relevant to determine

whether or not [Defendant] Hooks has exhibited similar behavior of abusing his powers” and the

information “may lead to potential information favorable to Young.” (Id.)

       Plaintiff’s arguments are not well taken. The Court is not persuaded that this overbroad

request is relevant to whether Defendant used excessive force in the particular incident at issue in

this case involving Plaintiff. See Brooks v. Yates, No. 1:09-cv-922, 2011 WL 6257684, at *1

(S.D. Ohio Dec. 15, 2011) (sustaining correction officers objection to inmate’s request for

production of officer’s disciplinary records on grounds of relevancy and overbreadth where

inmate sought records to demonstrate that the officers had a history of violent acts). While

Plaintiff speculates that the requested information “may lead to potential information favorable

to Young[,]” (ECF No. 58 at PAGEID # 259 (emphasis added); ECF No. 62 at PAGEID # 297

(emphasis added), Plaintiff is not permitted to “go fishing[.]” Anwar, 876 F.3d at 854. Finally,



                                                11
even if the requested information had some relevance, Plaintiff has not persuaded this Court that

this degree of relevance outweighs the security concerns triggered in the production of such

records in this case. See Perry v. Rousseau, No. 18-cv-12914, 2019 WL 3561920, at *3 (E.D.

Mich. Aug. 6, 2019) (denying prisoner plaintiff’s motion to compel where the defendants’

disciplinary records “could contain information not within the general knowledge of the prison

population, such as specific prison policies or protocols violated by an employee, the disclosure

of which could undermine the security of the prisons” and “could also contain information about

Defendants that could make them vulnerable to prisoner threats or manipulation. Plaintiffs’ [sic]

general assertion of relevance does not outweigh the security and safety concerns associated with

production of Defendants’ disciplinary records”). Accordingly, as it relates to Plaintiff’s First

Set of Interrogatories No. 10 and RFP No. 1, the Motion to Compel (ECF No. 58) is DENIED.

E.     RFP No. 5

       Plaintiff’s RFP No. 5 and Defendant’s response are as follow:

       5. Produce the video footage of you kicking my ankles on March 22, 2015.

       Objection: Vague; and ambiguous. Subject to and without waiving these
       specific objections and the general objections, Defendants answer as follows:

       Response: No video of the alleged incident exists.

(ECF No. 58 at PAGEID # 273 (emphasis in the original).)

       Plaintiff contends that this information is readily available to Defendant and should be

produced. (ECF No. 58 at PAGEID # 258–59; ECF No. 62 at PAGEID # 296–97.) The Court

disagrees. Defendant has represented that no video of the allege incident exists. The Court

cannot compel Defendant to produce something that does not exist. See Miller v. Experian Info.

Sol., Inc., No. 3:13-cv-90, 2014 WL 5513477, at *2 (S.D. Ohio Oct. 31, 2014) (collecting cases

establishing that “[p]arties have no duty to create documents simply to comply with another

                                                 12
party’s discovery request.”); see also Brown v. Warden Ross Corr. Inst., No. 2:10-cv-822, 2011

WL 1877706, at *5 (S.D. Ohio May 16, 2011) (“Defendants have represented that they do not

have the information Plaintiff seeks. The Court cannot require them to produce what they do not

have.”). Accordingly, as it relates to RFP No. 5, the Motion to Compel (ECF No. 58) is

DENIED.

                                                 IV.

       For all these reasons, Plaintiff’s Motion to Compel (ECF No. 58) is DENIED consistent

with the foregoing and Motion for the Court to Direct the United States Marshal to Serve

Subpoena (ECF No. 63) is DENIED AS MOOT.

       Considering the procedural history and current posture of this Court, the undersigned

finds that this case would benefit from Court-facilitated mediation. The Court will issue a

separate order addressing such mediation, including the appointment of a pro bono attorney to

represent Plaintiff for the limited purpose of representing Plaintiff in settlement negotiations.

       IT IS SO ORDERED.



Date: January 27, 2019                          /s/ Elizabeth A. Preston Deavers_________
                                                ELIZABETH A. PRESTON DEAVERS
                                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 13
